On Petition Por Rehearing.
Per Curiam.
Original opinion, 86 Wash. 478, 150 Pac. 1162. Respondent has applied for rehearing En Banc, and urges, among other things, that the motion for judg*105ment notwithstanding the verdict was granted before the decision of this court in Forsyth v. Dow, 81 Wash. 137, 142 Pac. 490, which was decided August 14, 1914, while the notice of appeal herein was filed June 15, 1914. We make this additional statement in justice to counsel for respondent, that it may not appear that the making of the motion at such time was a careless oversight of a question of practice on the part of counsel.
It is also urged that we should have followed the precedents set in Pierce v. Seattle Elec. Co., 83 Wash. 141, 145 Pac. 228, and Boyce v. Chicago, Milwaukee & Puget Sound R. Co., 82 Wash. 204, 144 Pac. 27, decided after the Forsyth case, in which cases we, for the time, suspended the operation of the rule established in the Forsyth case, because of the fact that the practice condemned by the Forsyth decision had not always been understood and the cases cited were pending when the Forsyth case was decided. Such was true in this case also. But the great number of such cases coming here has impelled us to adhere to the rule established by the Forsyth case; otherwise the continual exceptions would require endless distinguishing decisions, or result only in additional confusion. Hence, we have decided to hereafter in all cases hold to the rule adopted in the Forsyth case.